Citation Nr: 1538108	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-01 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease of the right knee with patellofemoral syndrome and retropatellar crepitus.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel










INTRODUCTION

The Veteran served on active duty from November 1989 to May 1990 and from January 1991 to May 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied a rating in excess of 10 percent for the Veteran's right knee disability. 

Most recently, in February 2015, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.


FINDING OF FACT

The Veteran's service-connected degenerative joint disease of the right knee with patellofemoral syndrome and retropatellar crepitus is manifested by flexion limited at worst to 105 degrees, without ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage or removal of semilunar cartilage, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected degenerative joint disease of the right knee with patellofemoral syndrome and retropatellar crepitus have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5110(b)(2), 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.156(b), 3.159, 3.321, 3.400(o)(2), 4.1, 4.7, 4.10, 4.27, 4.71a, Diagnostic Codes (DCs) 5003, 5260, 20.1103 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Proper VCAA notice informs the claimant of any information and evidence not in the record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim by the Agency of Original Jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

Only "generic notice," and not "Veteran-specific" notice is required under 38 U.S.C.A. § 5103(a) in response to the "particular type of claim." See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). With respect to a claim for an increased rating, such notice does not need to inform the claimant of the need to submit evidence concerning the effect of a service-connected disability on his or her "daily life" because only the average loss of earning capacity, and not impact on daily life, is subject to compensation under 38 U.S.C. § 1155. Accordingly, there is no requirement that VA must notify a Veteran of alternative diagnostic codes or potential "daily life" evidence. Id.  

In this case, the Veteran was advised in a March 2009 letter, sent prior to the initial adjudication of his claim in March 2010, of the evidence and information necessary to substantiate his claim, and the responsibilities of the Veteran and VA in obtaining such evidence. The Veteran was specifically advised that the evidence must show that his disability had increased in severity, examples of types of lay or medical evidence that would substantiate such claim, and that he should provide any VA or private treatment records or provide sufficient information to allow VA to obtain such records. The Veteran was specifically advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Accordingly, the Board finds that VA has satisfied its duty to notify in accordance with 38 U.S.C.A.            § 5103(a) and 38 C.F.R. § 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and related decisions. 

With regard to the duty to assist, the Veteran's VA treatment records have been obtained and considered. The Veteran was afforded VA examinations in September 2009 and July 2015. Also, during a December 2009 VA general examination, findings related to the right knee were recorded. The resulting medical evaluations are considered adequate for rating purposes as they were based on consideration of the Veteran's medical history and described the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his claim.

Additionally, the Board finds there has been substantial compliance with its remand directives. The United States Court of Appeals for Veterans Claims (Court) has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) The record indicates that resultant to the February 2015 Board remand, the AOJ afforded him a sufficient VA examination in July 2015 and later issued a July 2015 Supplemental Statement of the Case (SSOC). Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand. See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).
Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  

The claimant bears the burden of presenting and supporting a claim for benefits. 38 U.S.C.A. § 5107. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id. In its evaluation, the Board considers all information and lay and medical evidence of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

Although the Veteran's entire history is reviewed when assigning a disability evaluation under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Additionally, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed; in this case, February 27, 2008, one year prior to the Veteran's February 27, 2009, claim, until VA makes a final decision on the claim. See Hart, supra; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R.                  § 3.400(o)(2). 

The RO, in September 2005, granted service connection for a right knee disability and assigned the same a 10 percent rating. The Veteran did not file a Notice of Disagreement (NOD) with the September 2005 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision. See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). Thus, the September 2005 rating decision became final based on the evidence then of record and the March 2010 rating decision in the proper rating decision on appeal. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran's right knee disability is currently rated under DCs 5260-5003, for limitation of flexion of the leg and degenerative arthritis. 38 C.F.R. § 4.71a, DCs 5003, 5260. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

DC 5260, contemplating limitation of flexion of the leg , provides a noncompensable rating where flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a 30 percent rating where flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5260. Full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2015).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, DCs 5003, 5010 (2015). 

Also potentially applicable are the diagnostic criteria contemplating limitation of extension of the leg, DC 5261. 38 C.F.R. § 4.71, DC 5261 (2015). In VAOPGCPREC 9-04, the General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. However, a separate rating must be based on additional compensable disability. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). Full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2015).

DC 5261 provides a noncompensable rating where extension is limited to 5 degrees, a 10 percent rating where extension is limited to 10 degrees, a 20 percent rating where extension is limited to 15 degrees, a 30 percent rating where extension is limited to 20 degrees, a 40 percent rating where extension is limited to 30 degrees, and a maximum 50 percent rating where extension is limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5261. 

Also potentially applicable are the diagnostic criteria contemplating recurrent subluxation or lateral instability, DC 5257. 38 C.F.R. § 4.71a, DC 5257 (2015).  Under DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability, and a maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability. Id. 

There is no evidence or assertion of ankylosis, removal of or dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum; and the diagnostic criteria contemplating such are not applicable and may thus not serve as bases for an increased rating in the current appeal. 38 C.F.R. § 4.71a, DC 5256, 5258, 5259, 5262, 5263 (2015). Further, there is no evidence or assertion that the Veteran's surgical scars of the right knee require consideration or referral, as they are neither, painful, deep, nonlinear, or unstable. 38 C.F.R. § 4.118, DCs 7801, 7802, 7804, 7805 (2105). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R.          § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Instead, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45.

During VA treatment in April 2008 for left knee pain, the Veteran reported that he worked in retail delivery, and the treating provider included osteoarthritis in the bilateral knees in the Veteran's assessment. On another occasion of treatment in April 2008, the Veteran complained of left leg complaints and presented with full range of motion of the bilateral knees, with a normal gait and normal bulk and tone. There was no weakness or pain standing from a seated position. There was no loosening of the joint. There was tenderness to palpation at the lateral aspect above the lateral collateral ligament. He reported that he walked to exercise and walked a lot at work loading trucks for a retailer.

During VA treatment in January 2009, the Veteran reported worsening bilateral knee pain. On another occasion of treatment in January 2009, the Veteran presented with full range of motion of the knee, without erythema, effusion, loosening, or ballottement. He had a normal gait, and there was no weakness or pain standing from a seated position.

In a February 2009 statement, the Veteran reported that his right knee was swollen and was very painful. In an April 2009 statement, the Veteran reported continued and frequent pain in the right knee, with stiffness and swelling. He complained that such caused difficulty in walking at times, discomfort while sleeping, and difficulty climbing stairs. He reported that he took over-the-counter pain medication and used ice, wraps, and a knee brace.

On VA examination in September 2009, the Veteran reported that his right
knee caught and he that had to pop his knee into position, and that his right knee was swollen sometimes. He noted that he treated his progressively worse knee pain with over-the-counter pain medication, with good results. The Veteran reported that his usual occupation was in retail sales, and that he was currently unemployed due to being laid off for less than one year. The examiner reported that the Veteran's disability had significant effects on his occupation in that he had problems lifting and carrying, with pain, and required a different assignment of work duties. The examiner reported that that were no effects on the Veteran's ability to travel, feed, bathe, dress, groom, drive, and attend to the wants of nature; mild effects on his ability to participate in recreation; moderate effects on his ability to do chores, shop, exercise; and severe effects on his ability to participate in sports. 

On physical examination in September 2009, there was no deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, or flare-ups of joint disease. There was a crunching noise in the right knee, with repeated effusions and daily or more often locking episodes. The examiner reported that the conditions did not affect the motion of the joint. There were no constitutional symptoms or incapacitating episodes of arthritis, or inflammatory arthritis. The Veteran reported that he was able to stand for 15 to 30 minutes and able to walk one-fourth of one mile. He reported the intermittent, occasional use of a brace. He presented with a normal gait. There was no evidence of abnormal weight-bearing. There was tenderness and guarding of movement and crepitus. There were no bumps consistent with Osgood-Schlatter's disease, mass behind the knee, clicks or snaps, grinding, patellar or meniscus abnormality, abnormal tendons or bursae, ankylosis, or instability. 

Range of motion testing on examination in September 2009 revealed objective evidence of pain with active motion, with right flexion from zero to 105 degrees, and zero degrees, or normal, extension. There was objective evidence of pain following repetitive motion; however, there was no additional limitation after three repetitions of range of motion. The examiner noted that report of August 2005 X-ray examination revealed mild osteoarthritis. The examiner diagnosed with the Veteran with mild degenerative joint disease of the right knee.

On VA general examination in December 2009, the Veteran presented with a wide-based gait, but such was otherwise normal. The Veteran complained of continued daily intermittent right knee pain, particularly with weight bearing, but occasionally without. He complained of some locking up and giving way of the right knee, particularly in the morning when he first got up and moved around. He reported frequent crepitus with movement of the knee, and some swelling alleviated by moving the knee around. He reported the use of over-the-counter and prescription pain medication for all of his orthopaedic complaints, with some relief and no side effects from the medications other than some constipation that resolved. The Veteran reported that he had a knee brace, but he presented without it on examination. The Veteran reported that he had been laid off from a series of positions at a retail store where he was doing deliveries and sales; and that he had not been able to find any work since then. He reported that he was able to do chores around the house and complete his activities of daily living.

Physical examination in December 2009 revealed that there were no episodes of dislocation or subluxation or inflammatory arthritis. There were three healed scars from arthroscopic ports which were normal with no adherence, pain, tenderness, elevation, depression, or loss of tissue under the scars. He could extend his right knee to zero degrees and flex his right knee to 135 degrees, without any significant pain, and without any change with repetitive motion. There was no abnormality on varus or valgus stress, and no McMurray sign could be elicited. The motor and sensory examination was essentially normal. 

During VA treatment in February 2010, the Veteran reported that he was unemployed, but that he worked with his brother-in-law laying cement.

On VA treatment in October 2011 for low back and knee pain, the Veteran reported that he had a new job that exacerbated his knee pain, as he had to stand all day. He noted that his knee pain went away on his days off. Physical examination was unrevealing, except for crepitus and mild warmth. He was referred to obtain supportive shoes and a back brace, and to undergo physical therapy.

During VA physical therapy in December 2011 for low back and knee pain, the Veteran reported that he had trouble walking, but could push through it. He rated his low back and knee pain as an eight on a ten-point pain scale, and described his pain as constant, throbbing, burning, needle-like, and constant. He reported that his pain medication was not very effective. Range of motion measurements were not complete. 

On VA treatment in February 2012, the Veteran reported that he was working at grocery store and that he had to walk during the day, and complained of some popping in the bilateral knees. He presented with a normal gait, and range of motion measurements were not complete.

During VA treatment in February 2013, the Veteran reported that his chronic knee pain was stable without issues; and he did not refill his pain medication prescription.

On VA examination in July 2015, the examiner reported that the Veteran was diagnosed with right knee joint osteoarthritis and patellofemoral pain syndrome. 
The Veteran complained of a constant pain in the right knee, with stiffness, and noted that he used over-the-counter medication for pain. He denied any flare-ups. 
The Veteran reported having functional loss or functional impairment of the right knee and described such as stiffness. The examiner reported that the Veteran's disability impacted his ability to perform any type of occupational task, in that he could only walk for 100 yards at a time before stopping to rest, that he could only climb one flight of stairs at a time, that he could only stand for 15 minutes at a time, and that he could not kneel or squat.

Physical examination in July 2015 included range of motion testing that revealed abnormal results, with right knee extension from 110 to zero degrees and right knee flexion from zero to 110 degrees. The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional functional loss or range of motion. The examiner reported that the Veteran was examined immediately after repetitive use over time and that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time. While the examiner described the range of motion as abnormal, he reported that the range of motion itself did not contribute to functional loss. There was no pain and no pain with weight-bearing on examination, and there was no objective evidence of localized tenderness or pain on palpation of the joint or soft tissue, or crepitus. There was normal muscle strength, without atrophy. There was no ankylosis, recurrent subluxation, lateral instability, or recurrent effusion. The examiner performed joint instability testing which revealed that there was no instability. The examiner reported that the Veteran's right knee surgical scars were not painful or unstable or had a total area equal to or greater than 39 square centimeters or were located on the head, face or neck. The Veteran presented without the need for the use of assistive or locomotive devices. The examiner opined that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis. 

As the Veteran demonstrated right knee flexion to 105 degrees on VA examination in September 2009, 135 degrees during VA general examination in December 2009, and 110 degrees on VA examination in July 2015; there is no evidence that he has right knee flexion limited to 60 degrees, as is required for a noncompensable rating under DC 5260. 38 C.F.R. § 4.71a, DC 5260. There is no evidence or assertion that the Veteran's right knee flexion is limited to 45 degrees, 30 degrees, or 15 degrees, as is required by DC 5260 for 10, 20, or a maximum 30 percent rating, respectively. Id. DC 5260 may thus not serve as a basis for an increased rating.

As the Veteran demonstrated right knee extension to zero degrees, or normal extension and thus no limitation of extension, on each episode of measurement in September 2009, December 2009, and July 2015; there is no evidence that he has right knee extension limited to 5 degrees, as is required for a noncompensable rating under DC 5261. 38 C.F.R. § 4.71a, DC 5261. DC 5261 is thus not applicable in the current appeal and may not serve as a basis for an increased rating. 

As the Veteran has demonstrated noncompensable limitation of motion of the right knee, specifically, limited flexion of the right knee, and has X-ray evidence of arthritis, a major joint, with pain, a 10 percent rating is warranted for his service-connected degenerative joint disease of the right knee with patellofemoral syndrome and retropatellar crepitus under DCs 5260 and 5003. 38 C.F.R. §§ 4.45(f), 4.71a, DCs 5003, 5260. As discussed above, such are the only applicable rating criteria in the present appeal. 

In this regard, while the Veteran has reported over the course of the appeal that he has giving way, and popping in this right knee such that he has to pop it into position, there is no clinical finding of right knee instability. In this case, he is competent to report as to the sensation of an unstable right knee; however, he is not competent, and therefore unable to offer probative evidence to determine that the sensation of such was instability of his right knee joint. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). In the present case, instability is determined after specific testing and measurement by the medical examiner. In this case, the VA examiners in September 2009 and July 2015 found that the Veteran's right knee was stable, and the VA examiner in December 2009 found no abnormality on varus or valgus stress. The Board thus finds that the medical evidence in the current appeal is more probative than the Veteran's lay assertions. As such, the diagnostic criteria contemplating recurrent subluxation and lateral instability are not applicable in the present appeal and may not serve as a basis for an increased rating. 38 C.F.R. § 4.71a, DC 5257.

Also, there is no evidence of functional loss, as discussed by the examiners on VA examinations in September 2009, December 2009, and July 2015. In September 2009, the Veteran denied flare-ups and the examiner found that there was no additional limitation after three repetitions of range of motion. In December 2009, the Veteran completed range of motion testing without any change with repetitive motion. In July 205, he denied flare-ups and was able to perform repetitive use testing with at least three repetitions, without additional functional loss or range of motion. During that examination, the examiner reported that the Veteran was examined immediately after repetitive use over time and that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time; and that the Veteran's abnormal range of motion did not contribute to functional loss. While the Veteran, at that time, reported his own functional loss or impairment as stiffness; there is no evidence that such stiffness resulted in any functional loss or impairment. There is thus no functional loss that more nearly approximates the symptomatology required for the next higher ratings. 38 C.F.R. §§ 4.40, 4.45, and 4.59; Mitchell, DeLuca, supra. 

Based on the medical and lay evidence discussed above and the applicable law, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for service-connected degenerative joint disease of the right knee with patellofemoral syndrome and retropatellar crepitus. The claim is denied. See 38 U.S.C.A.               § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The U.S. Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The Board finds that the rating criteria contemplate the Veteran's disability, productive of pain, stiffness, swelling, popping, and reduced range of motion. The Veteran has not reported, and there is no medical evidence of symptoms outside of the rating criteria. The rating criteria are therefore adequate to evaluate the Veteran's right knee disability and referral for consideration of an extraschedular rating is not warranted.

Under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Here, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Johnson, 762 F.3d 1362.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. 

In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable. In this regard, while the Veteran has not been employed during the entire appellate period, and he has occupational limitations as to his ability to stand, walk, lift, carry, kneel, or squat, have been recorded; the Veteran has not asserted and there is no clinical evidence that his right knee disability renders it impossible to follow a substantially gainful occupation.  







							(Continued on the next page)

ORDER

A rating in excess of 10 percent for service-connected degenerative joint disease of the right knee with patellofemoral syndrome and retropatellar crepitus is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


